SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2011 Transglobal Assets, Inc (Exact Name of Registrant as Specified in Its Charter) Nevada 333-148697 88-0476779 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) 2ishgway 101, Lincoln City, OR (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:541-994-1192 Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Writteno communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Solicitingo material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) Pre-commencemento communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d -2(b)) Pre-commencemento communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry Into a Material Definitive Agreement. TransGlobal Assets Inc. announces that it has secured a 5 Million Euro Loan with a Bulgarian bank through Western International External Corporation, Ltd., 9 Radestski Street, Office 2, 9000 Varna, Bulgaria. The Loan will be used to acquire a 2.5 MW PV Solar Park with estimated annual revenues of 1,667,900 Euro. The loan is for 5 years with a rollover provision for 5 additional years. The interest rate is for 2% above LIBOR/EURIBOR for 5 years and up to 1.5% above LIBOR/EURIBOR for the additional years. WIEC is a strategic alliance partner of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the date indicated. TIMESHARE HOLDINGS, INC Date:June 2,2011 By: /s/ Kent A. Strickler Kent A. Strickler President /s/ Douglas R. Johnson Douglas R. Johnson Chief Operating Officer & Chief Financial Officer
